DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 7 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
Claims 15-20 are NOT rejected under 35 USC § 101. Claim 15 recites “computer readable storage medium”. However, paragraph [00072] of the instant application’s specification states that, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media ( e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Thus, there is NO deficiency regarding 35 USC § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190236614 (Burgin) in view of  US 2005/0077476 (Poteet).

As per claim 1, Burgin teaches a method of detecting diluted drugs or chemicals using machine learning (Limitations found only in the preambles, and not referenced in the body of the claims, do not have patentable weight) comprising: 
obtaining measurements and images corresponding to a product, [] and wherein the measurements and images capture properties of the product (Burgin: Fig. 4: 401); 
providing the measurements and images to a machine learning model(Burgin: para 16: “counterfeit detection system employs artificial intelligence (AI) techniques to detect fake or counterfeit goods… The system may use Deep Convolutional Generative Adversarial (DCGANs) to create training data for a Convolutional Neural Network (CNN) to help improve accuracy through bootstrapping the training data of the CNN. This may be useful when training data for the CNN is insufficient or unavailable.”), 
wherein the machine learning model is trained using data generated from a learning network comprising a plurality of interacting learning models with contradictory objectives (Burgin: Fig. 5: primarily 501-506; Figs. 6, 7); and 
detecting whether the product is a real or counterfeit product (Burgin: abstract: counterfeit detection; para 16: “counterfeit detection system employs artificial intelligence (AI) techniques to detect fake or counterfeit goods”).

Although Burgin generally teaches medicinal products other than pills (Burgin: para 17: “medicinal pills and other medicinal products”), Burgin does not specifically recite that the product is formulated as a liquid. 

Poteet teaches obtaining measurements and images corresponding to a product (Poteet: para 3: “fluorescence spectrograph”; para 22: “The invention obtains a signature scan for a chemical or drug (or mixtures thereof) and rapidly and accurately compares them to known or predetermined chemical signatures. Thus, the invention provides a closed loop, real-time, feedback system that repeatedly compares and verifies the identity and quality of chemical substances (e.g., compares the spectra of the medication or substance under consideration to a known or evolving library of spectral images.”; para 59: spectrograph, reimage, CCD, UV light; Fig. 3: primarily 320; para 58: spectrograph, camera),
wherein the product is formulated as a liquid (Poteet: para 18: “validation of solid and liquid chemicals… verification that the measured constituents of chemical compositions (e.g., medications) have not been intentionally or otherwise substituted or diluted, thereby substantially reducing the potential for, among other things, undetected errors in medication selection, mislabeling, administration, inadvertent substitution and/or purposeful counterfeiting”; para 20: “evaluate chemicals or drugs through clear bubble wrap packaging or, in the case of liquids, while in a syringe or vial”; para 111: “correct medications, including chemotherapy drugs, antibiotics and narcotics, in various forms ( e.g., pills, liquids, creams and patches) and modes of preparation ( e.g.; compounded medications of all forms) are correctly dispensed to a patient”),
and wherein the measurements and images capture properties of the product (Poteet: para 22; para 59; Figs. 6-8; Figs. 9-11).
detecting whether the product is a real or counterfeit product (Poteet: 18: diluted, counterfeit; para 14: “errors can be attributed to counterfeiting by substitution and/or dilution of constituent drug ingredients during administrations or during the disposal of narcotics”; para 20: “the invention can minimize the distribution, sale or use of counterfeit drugs or chemicals (whether by means of look-a-like drugs and/or deceptive packaging)”; para 110: “identify or verify the contents of unlabeled containers or as part of a procedure to identify counterfeit products.”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Poteet into Burgin since Burgin suggests a system for detecting counterfeit medicine using images in general and Poteet suggests the beneficial use of a system for detecting counterfeit medicine using images wherein the medicine is a liquid as for “verification that the measured constituents of chemical compositions (e.g., medications) have not been intentionally or otherwise substituted or diluted” (Poteet: para 18) in the analogous art of a system for detecting counterfeit medicine using images. The teachings of Poteet can be incorporated into Burgin in that the medicine is a liquid. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 7, Burgin in view of Poteet teaches the method of claim 1, wherein the data generated by the plurality of interactive learning models are used to train another machine learning model (Burgin: See arguments and citations offered in rejecting claim 1 above: para 16).

As per claim 8, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 8. Burgin in view of Poteet also teaches a computer system to detect diluted drugs or chemicals using machine learning, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (Burgin: See arguments and citations offered in rejecting claim 1 above: Also see Figs. 1 and 11).

As per claim 14, Burgin in view of Poteet teaches the method of claim 1, wherein the data generated by the plurality of interacting learning modules is used to train another machine learning model (Burgin: See arguments and citations offered in rejecting claim 7 above).

As per claim 15, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 15. Burgin in view of Poteet also teaches a computer program product to detect diluted drugs or chemicals using machine learning, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith (Burgin: See arguments and citations offered in rejecting claim 1 above: Also see Figs. 1 and 11).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190236614 (Burgin) in view of  US 2005/0077476 (Poteet) as applied to claim 1 above, and further in view of Official Notice.

As per claim 6, Burgin in view of Poteet teaches the method of claim 1, comprising: 
performing progressive analysis by analyzing product characteristics corresponding to external non-intrusive data, determining features for internal non-intrusive data []; and detecting whether the product is a real, counterfeit or counterfeit-diluted product based on the progressive analysis (Burgin: See arguments and citations offered in rejecting claim 1 above; para 35: CNN, OCR, color, texture, counterfeiting discriminations).

Burgin does not teach determining features for internal intrusive data. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of a more robust determination. The teachings of the prior art could have been incorporated into Burgin in that internal intrusive data is used in the determination.

Allowable Subject Matter
Claims 2-5, 9-13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662